Citation Nr: 0107380	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-03 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from October 29, 1996?

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right (major) elbow, Muscle Group V, 
currently rated as 30 percent disabling. 

3.  What evaluation is warranted for a right ulnar 
distribution disorder from October 29, 1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son
ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946, and from January to February 1951.

These matters came to the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted service connection for PTSD and denied the 
claim of entitlement to an increased rating for right elbow 
wound residuals.  

In a January 1999 decision, a Hearing Officer assigned a 30 
percent rating for PTSD.  As this is not the maximum rating 
available for this disability, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In that same January 1999 
decision, the Hearing Officer assigned a separate rating of 
10 percent for a right ulnar distribution disorder, effective 
October 29, 1996.  

In January 2001, the Board granted a motion to advance the 
veteran's case on the docket pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c), in view of good or sufficient 
cause.  

In February 2001, the representative raised the issue that a 
1947 rating decision reducing the appellant's rating for 
malaria may not be final because proper notice was never 
provided.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  

Additionally, the veteran appears to have raised the issues 
of entitlement to service connection for arthritis of the 
right elbow secondary to gunshot wound residuals, and 
entitlement to service connection for alcoholism, and 
residuals thereof, secondary to PTSD.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, these matters are referred to the RO 
for appropriate consideration.  


FINDINGS OF FACT

1.  From October 29, 1996, PTSD has been productive of 
considerable social and industrial impairment, as well as 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impairment of short- 
and long-term memory, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.

2.  Since October 29, 1996, PTSD has not been manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

3.  Since October 29, 1996, PTSD has not been manifested by 
more than considerable social and industrial inadaptability.

4.  The gunshot wound residuals of the right (major) elbow, 
muscle group V, are not more than moderately severe in 
degree. 



CONCLUSIONS OF LAW

1.  From October 29, 1996, the criteria for a 50 percent 
rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for a rating greater than 30 percent for 
gunshot wound residuals of the right (major) elbow, Muscle 
Group V, have not been met.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 
5305 (1997) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

PTSD

The service records reflect the veteran's combat service, 
including the fact that he was wounded in action.  

In October 1996, the veteran filed a claim of entitlement to 
service connection for PTSD.  Thereafter, a VA examination 
was conducted in December 1996.  The veteran reported that he 
started having dreams about his hand to hand combat 
experiences after his discharge from service.  He noted that 
he was not certain why he cannot stand to see a child hurt or 
know that a child is in danger, and this has been ongoing 
since his discharge from service.  Over the past two years, 
the nightmares increased in severity and are disturbing.  He 
found that he has become more anxious than usual, and his 
sleep has always been poor.  He had been experiencing startle 
reaction, and was concerned that he was "losing his mind."  
He also reported intrusive and disturbing thoughts about his 
in-service activities.  Over the past two or three years, he 
has been finding it more and more difficult to handle his 
hostility, he had been snapping at his wife, and was just 
generally angry.  

Mental status examination revealed that the veteran was 
cooperative, he spoke freely, and was appropriately dressed.  
The veteran's mood was mildly depressed, and affect was mood 
congruent.  There was no evidence of thought disorder or 
organicity.  Judgment and memory were intact.  The veteran 
was concerned about why he has become so difficult.  The 
examiner diagnosed chronic PTSD, and assigned a Global 
Assessment of Functioning (GAF) Scale score of 30.  

In a March 1997 decision, the RO granted service connection 
for PTSD.  A 10 percent rating was assigned, effective 
October 29, 1996.  

A VA examination was conducted in November 1997.  The veteran 
related his education, service and employment history to the 
examiner.  It was noted that the veteran and his wife have 
been married since 1948 and that their relationship was good.  
They have seven children and his relationship with them is 
good.  The veteran provided details regarding his recurrent 
dreams of his wartime experiences and pointed out that they 
now occurred one to three times per week, and that nightmares 
had started to affect his ability to sleep.  He was unable to 
describe experiences of flashbacks, but did have thoughts of 
the war and his friends.  He described hypervigilent activity 
of waking up and feeling that he has to check the windows and 
doors.  He also described an increased startle reflex which 
occurred during nighttime hours, and that he jumped up to 
check things when he heard a noise.  He denied legal 
problems.  He did not like crowds unless it was a group of 
friends or people that he knows.  He did enjoy going to 
restaurants and it did not matter where he sat.  The veteran 
related problems with alcohol since separation from service 
but noted that he quit drinking in 1990.  He denied any 
psychiatric hospitalizations but he had started seeing a 
counselor for a nervous condition.  

Mental status examination revealed that the veteran was 
casually dressed, cooperative with the interview and he used 
good eye contact.  At times, he was tearful particularly when 
describing the time when he was wounded and when recalling 
events on Okinawa.  His speech was of normal rate and tone, 
and there were no abnormal movements.  Thought processes were 
logical and organized, although at times he was tangential.  
Thought content was free of auditory or visual 
hallucinations.  The veteran described having a short-
tempered mood, and noted that this has caused him problems at 
times throughout his life.  His affect was euthymic with 
normal range.  He denied homicidal or suicidal ideation, and 
impulse control was good.  The veteran was awake, oriented 
and alert to person, place and time.  Memory was intact per 
interview.  He described his sleep as poor, and that he was 
having trouble with falling and staying asleep.  Moreover, he 
stated that he was not rested in the morning so he needed to 
take naps.  He described his appetite as good and 
concentration as okay, but not as good as it used to be.  The 
veteran indicated that he was capable of managing his own 
finances.  The examiner diagnosed a generalized anxiety 
disorder and mild PTSD, and assigned a GAF score of 65.

VA records reflect outpatient treatment for PTSD in October 
and November 1997, and in April 1998.  When he was seen in 
April 1998, his GAF was 50.  

In September 1998, the veteran testified before a RO hearing 
officer.  He reported becoming easily excited, and that he 
did not sleep, securing but one good night's sleep per month.  
The veteran stated that he slept separately from his spouse 
because of combat related nightmares.  He reported feeling 
insecure in his environment, and that he experienced 
flashbacks to his wartime service.  The veteran reported 
having difficulty with the mistreatment of children due to 
the way he saw children treated during the war.  He described 
having shortness of breath and feeling as if the walls were 
closing in when he dreamt at night.  The veteran described 
ritualistic behavior in that he would get up to check and 
recheck the locks.  The appellant testified that he 
previously was involved with some service organizations, but 
he had since scaled back his involvement level.  The 
veteran's son testified that the appellant and his wife were 
constantly bickering.  The son testified that he lived within 
walking distance of his parents and that he spent a lot of 
time with them.  The son testified further that the veteran 
was preoccupied with mowing the lawn and that he had started 
to withdraw over the past couple of years.  The son opined 
that the veteran was obsessed with the lawn because of 
communication problems with his spouse.  The veteran had been 
talking to people about his problems, which had been helpful.  
He did not go for treatment at a VA or private facility, 
because he was fearful of being placed in a hospital.  

A VA examination was conducted in November 1998.  Mental 
status examination revealed the veteran to be alert and 
oriented.  He reported memory problems, and he struggled 
trying to recall the ages of his children and gave up after 
several minutes.  He was only able to state the birth years 
of four of his seven children.  He also reported that he has 
problems remembering the names of his two grandchildren.  
Initially, when he called to make the appointment he could 
not recall the last four digits of his Social Security 
number.  He displayed obvious distress over his memory loss, 
but did not display short-term memory problems during the 
course of the interview.  

The veteran related that his general mood was grumpy.  He had 
been feeling paranoid and was getting up at night to check 
and recheck windows and doors, even though there is no 
logical reason for him to do this.  The veteran also reported 
compulsions such as washing his hands and having to keep 
everything in the home neat and orderly.  

His appetite was too good and he was having problems with 
insomnia.  His energy level varied.  With regard to self-
esteem, the veteran assigned a 3 on a scale of 1 to 10.  He 
had little patience, he was distressed about his lack of 
concentration, and was forgetful.  

He denied suicidal intent or history, but reported having 
frequent thoughts over the prior year of not wanting to live 
anymore, and periodically he had feelings of hopelessness, 
helplessness and worthlessness.  He denied homicidal 
ideation, and any history of arrests except once for driving 
under the influence.  Shortly after that arrest, he stopped 
drinking.  

The veteran reported that he has a good relationship with his 
brother, as well as with his immediate family members.  The 
examiner found it significant that the veteran had held a 
number of jobs during his lifetime and he ended up quitting 
several jobs due to conflicts with his bosses.  The examiner 
opined that the veteran seemed to be a rather intelligent man 
who appeared to be somewhat undereducated and underemployed, 
which undoubtedly was related to chronic alcoholism.  The 
examiner further noted that the veteran appeared to be 
hypersensitive and that he displayed possibly some 
persecutory ideation but not full-blown paranoia.  

The veteran managed his own finances and had not had serious 
financial problems.  The examiner pointed out the importance 
of the division of labor in the veteran's household, with the 
veteran taking care of outside chores and his wife tending to 
the inside chores.

The veteran recounted events that occurred during his wartime 
service, and reported thinking about those events everyday 
with most of thoughts being unpleasant.  He frequently had 
nightmares about being in battle, and that during the night 
he works up a sweat and has hit his wife while struggling in 
a dream state.  He reported periodically having flashbacks, 
usually about fellow soldiers who were killed.  The 
flashbacks could last up to an hour, and environmental 
triggers were not necessary to bring them on.  Usually the 
flashback occurred when he thought about someone he served 
with or when he was reminded of World War II.  

The veteran reported that he spent most of the time cleaning 
and carrying out chores around the house.  He had few or no 
hobbies, but he attempted to stay busy to keep his mind from 
wandering.  The examiner pointed out that the veteran took 
pride in his military service and he had maintained contact 
with other members of his unit.  

The veteran expressed his opinion that his drinking problem 
was related to his military service.  He noted that he lost 
his self-control, which was something he never did prior to 
service in the war.  The examiner noted that it was clear 
that the veteran felt that his service permanently changed 
his life.  

The examiner concluded that it was readily apparent that the 
veteran suffered from chronic alcohol dependence, and added 
that the veteran had been in recovery for six years.  His 
alcoholism had a negative impact on his life.  Prior to 
service, he was an occasional drinker, but started to drink 
heavily after service.  The examiner found that the veteran 
displayed a number of PTSD symptoms and meets the criteria 
for the condition.  The examiner opined that the veteran's 
PTSD symptoms had worsened, particularly since he is no 
longer drinking to dull his senses and was experiencing 
problems with memory and perhaps early onset of dementia 
which made it difficult to suppress memories of the war.  The 
examiner diagnosed alcohol dependence in recovery for six 
years, features of dementia and chronic PTSD.  The examiner 
assigned a GAF score of 55, and pointed out particulars such 
as chronic anxiety, suicidal ideation and memory problems. 

In a January1999 decision, a Hearing Officer determined that 
a 30 percent rating was warranted for PTSD.  An effective 
date of October 29, 1996 was assigned. 

Residuals of a Gunshot Wound to the Right (Major) Upper 
Extremity

In September 1944, while in combat against Japanese enemy 
forces on Peleliu, the veteran sustained a gunshot wound when 
a sniper bullet entered his right arm just above the elbow.  
The wound was dressed and a splint applied.  The physical 
examination revealed the entrance on the exterior surface and 
the exit on the inner surface.  There was no evidence of 
injury to bone, joint, nerve or artery.  There was no 
evidence of infection.  X-rays did not reveal a fracture, but 
they showed several minute metallic foreign bodies in the 
soft tissues anterior to the elbow joint.  

In an October 1944 hospital report it was noted that the 
veteran sustained a through and through wound from a 
ricocheted bullet.  One wound was at the cubital fossae, 
measuring 6 centimeters in diameter.  The second wound began 
3 centimeters distant over the internal malleolus of the 
humerus of the ulna, measuring 6 to 7 centimeters in 
diameter.  Several skin grafts were performed.  At his 1946 
separation examination the veteran was experiencing resultant 
weakness of the right arm as well as numbness around the 
elbow.  

In April 1946, service connection was granted for residuals 
of a wound to the right arm.  The disability was assigned a 
10 percent rating.  

A VA examination was conducted in October 1946.  The 
appellant reported right arm stiffness, pain and weakness.  
The examiner diagnosed superficial scars of the right 
anticubital space and noted that they were irregular, 
adherent and slightly contracted.  The examiner pointed out 
that the location of the scars on the condylar and 
epicondylar region was interfering with the veteran's 
complete extension and excursion of the elbow joint.  

By rating action of March 1947, a 30 percent rating was 
assigned, and the elbow disorder has been rated as 30 percent 
disabling since. 

In February 1951, the veteran was seen for a service Medical 
Review examination.  It was noted that he was physically 
qualified in January 1951 to return to duty, but that he had 
been complaining of right elbow pain and arm weakness since 
his arrival.  Physical examination revealed a marked tender 
cicatrix about the elbow and motor weakness of flexor muscles 
of the right forearm.  Right elbow motion was mildly painful 
at right times.  X-rays showed numerous small metallic 
fragments in the elbow area.  The Medical Review Group opined 
that the veteran was not qualified for full active duty.  

A VA examination was conducted in December 1996.  It was 
noted that the veteran is right-handed.  The veteran 
complained that his right arm snaps back up and he loses 
control of the arm.  He reported problems holding onto 
objects noting that his fingers cramped and were painful.  On 
examination, the veteran's grip was only 50 percent of 
normal, and that the right grip equals the left grip.  The 
examiner noticed Herbeden's nodes of the right fingers, 
especially in the distal interphalangeal joints.  The 
examiner observed a marked radial deviation of the terminal 
phalanx of the right third finger.  A 17 centimeter 
horizontal scar extending from the lateral right antecubital 
fossa all the way down to the posterior right arm, with a 
maximal width of four centimeters.  There was slight snapping 
in the right elbow on passive movement.  On passive and 
active range of motion, the veteran lacked about 6 degrees of 
extension of the right elbow.  From full extension to full 
flexion was only 78 degrees.  X-rays were ordered, in 
pertinent part, for the elbow.  The examiner diagnosed rule 
out degenerative arthritis of the right elbow, and post 
status rifle wound to the right arm at the antecubital fossa.  
X-rays of the elbow revealed multiple metallic fragments and 
an olecranon spur.

A VA examination was conducted in September 1997.  The 
veteran reported ongoing problems with decreased elbow 
motion, as well as pain and difficulty holding objects in the 
right hand.  The examiner noted the 17-centimeter scar of a 
maximal width of four centimeters, running from the right 
antecubital fossa to the medial right elbow.  The veteran was 
unable to touch his right fifth finger with the right thumb 
and came within maybe 1/8 centimeter.  Otherwise, he was able 
to oppose with all fingers.  The veteran's grip was about 
equal bilaterally.  The examiner estimated that the veteran's 
grip is about 50 percent of what it should be for a man of 
his musculature.  He was able to pick up both fine and gross 
objects.  The examiner diagnosed degenerative arthritis of 
the right hand and post status rifle wound to the right arm 
with operative repair.  

A neurological examination was also conducted in September 
1997.  That study revealed no wasting of the intrinsic 
muscles of the right hand.  The veteran had normal soft, hard 
touch, pinprick and vibration sense in the right hand.  His 
right grip was equal to the left.  The examiner commented 
that his grip was 50 percent of what was expected for a man 
of his musculature.  The examiner determined that there was 
no neurological deficit of the right hand.  The right hand 
grip is weak, which the examiner found as related to the 
gunshot wound.  

In September 1998, the veteran testified before a RO hearing 
officer that his right hand grip was weak and that he had 
difficulty picking up and using objects with that hand due to 
residual pain.  For instance, if he used clippers one day 
then the next day his hand was in pain.  He took medicine for 
pain, but at times, his whole arm and fingers went numb.  He 
denied receiving treatment for the elbow but he had noticed 
an increase in symptoms over the prior year to two years as 
opposed to five or ten years ago.  

A VA examination was conducted in November 1998.  It was 
noted that over time, the veteran found himself using the 
left hand to do some tougher work or work which required 
repeated motion due to the swelling and pain associated with 
using the right hand and elbow for that type of work.  He 
reported that his hand was more like a club since it felt as 
if he did not have individual fingers.  He denied paresthesia 
of the hand and admitted to no decreased motion.  The 
examiner pointed out that the veteran initially had a skin 
graft to clear up the wound, with the donor site from the 
left thigh.  A second procedure was performed with release of 
the scar tissue which had been inhibiting the range of 
motion.  He experienced a pulling sensation at the affected 
elbow during pronation of the wrist.  The examiner commented 
that the record was not available for review to determine if 
the initial injury involved nerve damage, which would be in 
the area of the ulnar nerve.  

Physical examination revealed that the forearm at its 
greatest circumference measured 28 centimeters on the right 
and 29 on the left.  Muscle tone was normal.  There were 
several scars along the antecubital fossa on the right, the 
most lateral looking like a large thumb print with smaller 
areas across the antecubital fossa and a slightly larger area 
on the medial aspect of the antecubital fossa.  There were 
wrinkles along the scar due to contracture.  Elbow motion 
from complete extension to flexion was 135 degrees 
bilaterally.  Pronation and supination maneuvers of the 
forearm were full and equal bilaterally.  With regard to 
wrist motion, flexion and extension were possible to 80 
degrees.  The fingers fully extended bilaterally and closed 
to the palm fully.  Degenerative changes were obvious, and 
slightly greater on the right than the left.  Radial pulses 
were full bilaterally.  Deep tendon reflexes were +2 at the 
biceps, triceps, and brachioradialis bilaterally.  Sensory 
perception was consistent and revealed a slight decrease on 
the volar surface of the fifth finger on the right as well as 
that of the second digit on the right hand.  The impression 
was status post projectile wound to the right elbow with 
muscle fatigue on repetitive use, a slight loss of sensation 
in what appears to be the ulnar distribution, retained 
shrapnel fragments, moderate pain in the elbow post 
repetitive activity and intermittent swelling of the right 
hand post repetitive activity.   

In a January 1999 decision, a Hearing Officer assigned a 
separate rating of 10 percent for "ulnar distribution," 
effective October 29, 1996.  The Hearing Officer confirmed 
and continued the 30 percent rating for the residuals of a 
gunshot wound to the elbow. 

Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
the laws and regulations, whether or not they have been 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Board points out that the regulatory criteria for the 
evaluation of muscle injuries were amended, effective July 3, 
1997.  62 Fed. Reg. 30235- 30240 (June 3, 1997).  Also, the 
regulations for the evaluation of psychiatric disorders were 
revised and became effective as of November 7, 1996. 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9 
(2000), specifying the action to be taken.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Here, the Board acknowledges 
that the statement of the case issued in July 1997 addressed 
the new and old rating criteria for muscle and psychiatric 
disabilities.  Therefore, the veteran has been informed of 
both sets of criteria and their application.  

PTSD

In this case, the veteran is in disagreement with the initial 
rating assigned for PTSD.  Thus the Board must consider the 
rating, and, if indicated, the propriety of a staged rating, 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  With regard to the disability 
at issue, the Board finds that the evidence does not 
demonstrate that there was in increase or decrease in the 
disability that would suggest the need for staged ratings. 

As noted, the criteria for rating psychiatric disabilities 
were amended in November 1996.  Hence, PTSD may be evaluated 
under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), or 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000), which 
ever is most favorable to him.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 Code 9411 
(1996), a 30 percent rating was assigned when there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was warranted when there was the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment in the ability to obtain 
or retain employment.  

With regard to the old criteria, the Board points out that in 
Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a precedent opinion dated November 9, 1993, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93, 59 Fed.Reg. 4752 (1994).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000), a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

In VAOPGCPREC 3-00; 65 Fed.Reg. 33422 (2000), VA's General 
Counsel held that if the amended regulation was more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991) 
which provides that VA may, if warranted by the facts of the 
claim, award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104 (West 1991), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  In this case, the 
Board finds that the application of both sets of criteria 
would produce a favorable result, and that neither is "more 
favorable."  

With regard to the old criteria, the evidence demonstrates 
that the degree of social and industrial impairment is more 
than definite.  As noted throughout the record, the veteran's 
symptoms such as nightmares, flashbacks, memory loss, startle 
response, and paranoia have been ongoing and they have 
increased in the years following his separation from service.  
In the examination reports of record, as well as the personal 
hearing testimony of 1998, it is clear that PTSD is 
productive of considerable industrial and social impairment.  
For instance, it has been mentioned that the veteran had been 
snapping at his wife and that he has scaled back some of his 
social activities.  Regarding industrial impairment, one of 
the VA examiners found the veteran's work history of 
importance since he held a number of positions since his 
separation from service and that there had been problems with 
his bosses at times.  Also, in 1996 the VA examiner assigned 
a GAF of 30.  Although the majority of GAF scores are higher 
than 30, when viewing the other GAF scores of record in 
conjunction with the severity of symptoms displayed, it is 
reasonable to conclude that the degree of impairment is more 
than definite.  Therefore, given the question of which rating 
should apply, a 50 percent rating is in order.  38 C.F.R. 
§ 4.7.  

With regard to the new criteria, the veteran's PTSD also 
meets the criteria for a 50 percent rating as the evidence of 
record demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  In this regard, the 
November 1998 examination specifically found memory problems, 
flashbacks, nightmares, and few interests.  He was also noted 
to have chronic anxiety and suicidal ideation.  Hence, a 50 
percent rating is in order.

The evidence, however, does not show that PTSD is manifested 
by severe social and industrial impairment, or that it causes 
occupational and social impairment, with deficiencies in most 
areas.  Indeed, the veteran has a good relationship with his 
family, there is no evidence of near-continuous panic or 
depression affecting the ability to function independently, 
the appellant is able to manage his own finances, and there 
is no evidence of spatial disorientation; neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.  As such, an evaluation in 
excess of 50 percent is not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against an evaluation in excess of 50 percent, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Gunshot Wound to the Right (Major) Elbow

Service connection is currently in effect for the residuals 
of a gunshot wound to the right elbow, rated 30 percent 
disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5305.  

As noted above, amendments were made to the regulatory 
criteria used to rate muscle injuries.  The law in effect 
prior to July 3, 1997 provided that a moderately severe 
muscle disability was presented by evidence of a through-and-
through or deep penetrating wound by a high velocity missile 
of small size, or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  History and 
complaint included a record of hospitalization for a 
prolonged period for treatment of a wound of severe grade, 
and a record of consistent complaint of cardinal symptoms of 
muscle wounds, including evidence of inability to keep up 
with work requirements.  Objective findings of a moderately 
severe muscle wound were relatively large entrance and (if 
present) exit scars so situated as to indicate the track of 
the missile through important muscle groups; indications on 
palpation of a moderate loss of deep fascia, moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles compared with the sound side; and tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) gave positive evidence of a marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1997).

A severe muscle injury involved a through and through or deep 
penetrating wound due to high velocity missiles, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings were similar to the revised criteria as set forth 
below.  Id. 

Under the new law, a through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

As per 38 C.F.R. § 4.56(d)(3), a moderately severe muscle 
injury is one involving a through and through or deep 
penetrating wound by a small high velocity missile or large 
low velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Under 38 C.F.R. § 4.56(d)(3)(iii), objective findings for a 
moderately severe muscle injury include: entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  

Under 38 C.F.R. § 4.56(d)(4), a severe muscle injury is one 
involving a through and through or deep penetrating wound due 
to high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
As per 38 C.F.R. § 4.56(d)(4)(iii), objective findings for a 
severe muscle injury includes: ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  It is further indicated under 
38 C.F.R. § 4.56(d)(4)(iii), that the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.  In this case, the examination reports of 
record indicate that the veteran is right-handed, therefore 
his disability involves the major extremity.  

Diagnostic Code 5305 contemplates injuries to Muscle Group V, 
and a 30 percent rating is assigned for moderately severe 
injury of the major extremity.  The maximum rating of 40 
percent is assigned for severe injury to the major extremity.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

The medical evidence of record does include x-ray findings of 
retained bodies in the right elbow, which is considered a 
sign of a severe muscle injury as per 38 C.F.R. 
§ 4.56(d)(4)(iii).  Although that finding is a factor for 
consideration, in this case, the medical evidence as a whole 
does not resemble a disability picture which approximates the 
criteria for a severe muscle injury.  It is clear from the 
findings that there is some decreased range of elbow motion 
and that it becomes fatigued after use.  The muscle tone has, 
however, been normal, and there was only a one inch 
difference between the right forearm versus the left forearm 
in size.  Also, in the November 1998 report it was noted that 
scar tissue had been removed since it had been inhibiting the 
range of motion.  During that examination elbow range of 
motion was to 135 degrees bilaterally, and supination and 
pronation of the forearm were full and equal bilaterally.  
Clearly, this demonstrates that the right elbow and forearm 
motion is the same as the left side which is not affected by 
residuals of a gunshot wound.  As noted throughout the 
record, the veteran's primary complaints center around the 
right hand weakness.  The appellant, however, is not service 
connected for arthritis of the hands, and to the extent that 
this claim pertains to a right ulnar distribution disorder 
that question is the subject of the remand below.  Therefore, 
the disability picture presented does not approximate the 
criteria for a higher rating under either version of the 
code, and there is not a question as to which rating should 
apply.  38 C.F.R. § 4.7.

The Board has considered all other potentially applicable 
regulations whether or not they have been raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  After a careful review of the available 
Diagnostic Codes and the medical evidence of record, the 
Board finds that Diagnostic Codes other than 5305, do not 
provide a basis to assign an evaluation higher than the 30 
percent rating currently in effect.

Here, the preponderance of the evidence is against the 
veteran's claim for a rating greater than 30 percent for the 
gunshot wound injury to Muscle Group V to the right (major) 
elbow.  Therefore, the application of the benefit of the 
doubt doctrine contemplated by 38 C.F.R. § 3.102 (2000) is 
inappropriate in this case. 


ORDER

A 50 percent rating for PTSD is granted subject to 
regulations applicable to the payment of monetary benefits.

Entitlement to a rating greater than 30 percent for residuals 
of a gunshot wound to the right (major) elbow, Muscle Group 
V, has not been established.  The appeal is denied. 

REMAND

In a January 1999 decision, the Hearing Officer granted 
service connection and assigned a separate 10 percent rating 
for a right ulnar distribution disorder.  The veteran 
appealed that initial rating, but to date a statement of the 
case has yet to be promulgated.  While it is true that the 
appellant also has not submitted a timely substantive appeal, 
the Board is obligated to remand this case under the decision 
in Manlicon v. West, 12 Vet. App. 238 (1999).

Therefore, this issue is REMANDED for the following action:

.The RO should issue a statement of the 
case on the issue of what evaluation is 
warranted for a right ulnar distribution 
disorder from October 29, 1996.  The 
claimant is advised that he must submit a 
timely substantive appeal to perfect his 
right to appellate review by the Board.

The sole purpose of this REMAND is to afford the veteran due 
process of law.   The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

